Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on 25 September 2020.  Applicant amended claims 1-6, 9, 13-16, and 18.  No claims were added or cancelled. Claims 1-16 and 18-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.

Response to Remarks
The 35 USC § 101 rejection of claims 1-20 is not withdrawn in light of Applicants’ remarks and amendments.  Applicant argues that the features of the independent claim 1, cannot be performed by pen and paper or in mind. (Remarks, 10).  Examiner respectfully disagrees.  Representative claim 1 recites a system that manages a worker by assessing his or her performance.  Regarding the analyzing and computing  limitations, a human operator can analyze voice dialogs and compute travel performance metrics in a fashion similar to the way humans conduct time and motion studies—where an observer with a stopwatch listens to and records the times associated with work tasks, later noting the time taken to perform the actions.  assigning ranks based on worker metrics and assessing performance of a worker, are management tasks that are traditionally performed by a human operator.   
Second, the Applicant argues that there are several components of the claim that are not abstract. (Remarks 10).  In response, the cited components are acknowledged as additional elements in the claims.  However, the additional elements do not demonstrate any of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole integrates the judicial exception into a practical application.  MPEP 2106.04(d)(I).  Rather, the additional elements represent tools to perform identified abstract concept.  For example, the recited host computer is described as a computer running commercially available inventory and warehouse management system (Specification, -¶43).  The worker is in wireless communication with the host using a “voice-enabled mobile terminal comprising a headset,” which amounts to a commercially available smartphone and headset (Specification, ¶44). Simply adding generic hardware and computer components to perform abstract ideas does not integrate those ideas into a practical application, because the “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”
Finally, the Applicant asserts that the claim in its entirety is significantly more because the present application utilizes voice dialog which is timestamped in a voice-enabled workflow for accurate assessment of worker’s performance. (Remarks 11).  The Applicant argues that the claimed invention, a metric that does not rely on the distance traveled, achieves an accurate and fair performance metric. (Remarks 12).  Examiner respectfully disagrees because the additional elements amount to tools that automate the abstract concept.  Further, the alleged improvement, 
The 35 USC § 103(a) rejection of claims 1-20 as being unpatentable over Raj et al. (US 2016/0117627) in view of Dorcas (US 2014/0117627) is withdrawn in light of the Applicant’s Remarks (p. 13).  Particularly, Raj et al. has been withdrawn as prior art in response to the Applicant’s assertion that it does not constitute prior art under AIA  35 U.S.C. 102(a)(2) since Raj was , at the time of filing of the current application, owned, and assigned to Vocollect, Inc which is a wholly owned subsidiary of Honeywell International, Inc. The subject disclosure is owned and assigned to Hand Held Products, Inc which is also a wholly owned subsidiary of Honeywell International.  A new rejection has been issued in view of Van Wagenen et al. (US 2009/0048831) and Dorcas (US 2014/0117627).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1-12 are directed to a system, and claims 13-16 and 18-20 are directed to a method, each following a similar underlying series of steps.  The claim recites a system that manages a worker by assessing their performance.  The concept of worker performance 
Under Prong 1 of Revised Step 2A, the claim recites analyzing the voice dialog based on its associated timestamp and isolating a relevant portion in the voice dialog to obtain a worker-travel time for the worker’s work task; computing travel performance metrics for the worker; assigning ranks to each of the travel-performance metrics of the worker; assess a performance of the worker.  Each of these steps represents a mental task that can be performed by a person with a stopwatch listening to the voice dialogs, evaluating performance metrics by computing, ranking and otherwise assessing the worker’s performance.  These are all mental processes and the analyzing and computing steps are traditionally performed in time and motion studies.  Further, when looked at collectively, the steps describe certain methods of organizing human activity.  According to the 2019 PEG, Here, the when looked at collectively, the end result of the identified judicial exceptions is to address the worker’s performance by communicating a message to the worker concerning their observed performance.  
Under Prong 2 of Revised Step 2A, as additional elements the claims recites a host computer located in a first facility and in wireless communication with a voice-enabled mobile terminal comprising a headset worn by a worker, wherein the host computer manages the voice enabled mobile terminal facilitating a voice dialog between the worker and the host computer to enable voice-directed movement throughout a second facility, wherein the host computer includes a processor configured by software to receive, from a wireless communication link, electronic audio communication data corresponding to a voice dialog from a microphone of the 
Under Step 2B, as similarly discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited along with the judicial exception fail to describe an inventive concept and amount to no more than mere tools to apply the exception. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. 
The disclosed advantage relates to assessing a worker’s performance based on using a time-based performance measurement rather than a distance-based performance measurement, where the timing information is derived from audio of a worker’s verbal comments.  Particularly, the worker is connected to a host computer running commercially available software and the worker’s mobile terminal may be a generic smartphone with e.g., speech to text/speech recognition capabilities for processing the electronic audio communication data (Specification, --¶¶43-46).  The claimed invention does not describe an improvement to the functioning of a 
The dependent claims are likewise ineligible because they recite a judicial exception, and each claim as a whole fails to integrate the exception into a practical application or provide an inventive concept.  Claims 2-6, 9-11, 14-16, 18 and 20 further limit the judicial exception identified above.  Claims 5, 7, 16 and 19 recite the additional elements where the analyses are similar to those stated above.  Claim 8 recites a display communicatively coupled to the host computer, which is a mere tool for performing the abstract concept.  Claim 12 recites recording data into a database which likewise does not meaningfully limit the concept of assessing work performance.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wagenen et al. (US 2009/0048831) in view of Dorcas (US 2014/0117627).
Concerning claim 1, Van Wagenen discloses a worker-management system, comprising:
a host computer located in a first facility and in wireless communication with a voice-enabled mobile terminal comprising a headset worn by a worker, wherein the host computer manages the voice enabled mobile terminal facilitating a voice dialog between the worker and the host computer to enable voice-directed movement throughout a second facility, wherein the host computer includes a processor configured by software to (Van Wagenen, Fig. 1, Ele. 50, server host  which as a wireless connection to a plurality of mobile telnet clients equipped with headphones as described at ¶¶27-30 and 32, i.e., facilitating voice dialog as also described in the voice recognition application is hands free operation described at ¶59), 

(ii)    analyze the voice dialog and isolate a relevant portion in the worker’s voice dialog to obtain a worker-travel time for the worker's work tasks, wherein the relevant portion of the voice dialog is indicative of a movement of the worker between different locations in the second facility to which the worker was directed based on a voice dialog (Van Wagenen, ¶¶35-36, in addition the text to speech and speech to text component to analyze voice dialog in -¶32, the telnet client receives input e.g., voice commands and may parse the input data for each pick and further processes it by tagging it with date (time)/location data and other identifiers such as a type/category); 
Van Wagenen does not disclose however, Dorcas discloses limitation (iv).  Examiner notes initially that lifting in Dorcas represents a “pick” in light of how it is described in Dorcas, e.g., ¶38, by knowing the travel hours and the lifting hours, a manager of a warehouse is able to  determine whether the assigned operator is idle or working at a level of productivity. All travel and no lifting on a forklift might suggest an operator who prefers to drive laps rather than moving pallet.  Additionally, Dorcas uses the term pick specifically as those picks done by traveling on foot (see ¶65). Dorcas discloses:
Dorcas discloses:

Van Wagenen does not disclose however, Dorcas discloses (iv) assign ranks to each of the travel-performance metrics of the worker, wherein the ranks associated with the different travel-performance metrics are combined to create a fused rank (Dorcas, ¶32, uses weighted composites of other scores, summed to derive a performance score wherein the weights effectively ranks the score to which it is applied);
Van Wagenen does not disclose however, Dorcas discloses (v) assess a performance of the worker using the fused rank of the worker (Dorcas, Fig. 4, e.g., ranks alongside employee names).
Van Wagenen does not disclose however, Dorcas discloses (vi) based on the travel-performance metrics and the assessed performance using the fused rank of the worker, the processor is further configured to:
Van Wagenen does not disclose however, Dorcas discloses generate, via a display, a graphical report comprising filters to sort data represented in the graphical report (Dorcas, discloses e.g., Figures 1, 4 and 5, discussed at ¶¶81-82, report 100 with data ordered by column labeled “Rank”; ¶91, reports with refined views; ¶47, the server can generate at least a report that 
generate, via the voice-enabled mobile terminal, an alert comprising a voice prompt to the worker (Van Wagenen, -¶54, the scripts running on the telnet client generate speech. In generating speech, the scripts process one or more of the items detected in step 84. Additionally, the scripts may consider prior user input when generating speech. The generated speech may take several forms. In particular, the speech may be an instruction to the user, a prompt for making an input, help information, a portion of the displayed text read to the user, and some information based on prior user input).
It would have been obvious to one of ordinary skill in the art at the time of filing to have used various metrics and scoring techniques to capture the performance of workers. As in Dorcas, it is within the capabilities of one of ordinary skill in the art to improve Van Wagenen’s to have analyzed the data received to report productivity metrics as in Dorcas with the predictable result of using the captured information to better understand warehouse worker performance.  Additionally, Dorcas suggests a combination with a system such as Van Wagenen since it discloses interoperability with warehouse management systems, e.g., ¶12, and specifically WMSs using voice pick systems, ¶46 as also discussed in Van Wagenen at -¶13 and ¶59).  
Concerning claim 2, Van Wagenen in view of Dorcas discloses the worker-management system according to claim 1, wherein computing a travel-performance metric for the worker comprises:

computing a travel-pick ratio that is the ratio of the worker-total-travel time a total number of the worker’s work tasks (Dorcas, ¶67, total number of units picked and the feet traveled; also ¶39, number of pallets lifted, i.e. picks to total hours traveling in lift truck).
Concerning claim 3, Van Wagenen in view of Dorcas discloses the worker-management system according to claim 1, wherein computing the travel-performance metric for the worker comprises:
computing a travel-work ratio that is the ratio of the worker-total-travel time to the worker time spent otherwise (Dorcas, ¶60, divides the movement time by the segment time to come up with a "movement %).
Concerning claim 4, Van Wagenen does not disclose however, Dorcas discloses the worker-management system according to claim 1, wherein computing a travel-performance metric for the worker comprises: computing an effective-travel ratio that is the ratio of the worker travel time that resulted in a pick to the worker-total-travel time (Dorcas, ¶76, standardized performance e.g., 1 minute per location).
Concerning claims 5 and 14, Van Wagenen in view of Dorcas discloses the worker-management system further comprising, 
receiving data from a wireless communication link representing voice dialogs from a plurality of workers associated with voice enabled mobile terminals in the second facility during a measurement period (Van Wagenen, ¶28, i.e., wireless connection to a plurality of mobile telnet clients transmitting voice dialogs as in -e.g., ¶32); 

computing a worker-average-travel time that is an average of the worker-travel time obtained from a worker for the location-to-location movement (Dorcas, e.g., ¶84, productivity metrics averaged daily);
computing a population-average-travel time that is an average of the worker-travel time obtained from all workers in a population of workers for the location-to-location movement (Dorcas, ¶47, computing productivity measurement for an entire staff or facility, i.e., a standard.  One of ordinary skill would have understood this to have been represented by an average or similar suitable aggregate measure); and
comparing the worker-average-travel time to the population-average-travel time (Dorcas, ¶20, Utilization Standard (each is known and recorded for any specific process); ¶47, employee/team performance compared to labor standard).
 Concerning claims 6 and 15, Van Wagenen in view of Dorcas discloses the worker-management system, wherein computing a travel-performance metric for the worker comprises:
computing the worker-total-travel time that is a sum of the worker-travel time obtained from the worker for the location-to-location movement (Dorcas, ¶62, calculate the total distance traveled with load and without load for that segment based on this information);
counting number of times the worker performed the location-to-location movement (Dorcas, ¶¶66-67,  the total number of units picked);
computing the population-total-travel time that is the average of the worker-travel time obtained from all workers in the population of workers for the location-to-location movement 
comparing the worker-total-travel time to the population-total-travel time (Dorcas, ¶¶71-72, using the labor standard as a benchmark).
Concerning claim 7, Van Wagenen in view of Dorcas discloses the worker-management system according to claim 1, wherein the processor is further configured by software to create a voice message for a worker based on the performance assessment; and transmit the voice message from the host computer to the worker's voice-enabled mobile terminal (Van Wagenen, -¶54, the scripts running on the telnet client generate speech. In generating speech, the scripts process one or more of the items detected in step 84. Additionally, the scripts may consider prior user input when generating speech. The generated speech may take several forms. In particular, the speech may be an instruction to the user, a prompt for making an input, help information, a portion of the displayed text read to the user, and some information based on prior user input).
 Concerning claim 8, Van Wagenen in view of Dorcas discloses the worker-management system according to claim 1 further comprising:
a display communicatively coupled to the host computer for presenting reports and/or alerts based on the assessment (Dorcas, Fig 1, Ele. 25, depicting a monitor).  The motivation to combine is the same as provided above.
Concerning claim 9, Van Wagenenin view of Dorcas discloses the worker-management system according to claim 8, wherein the reports and/or alerts include a ranking of workers by the travel-performance metric (Dorcas, ¶¶81-82, ranked reports as discussed in claim 1 above).
Concerning claim 10, Van Wagenenin view of Dorcas discloses the worker-management system according to claim 8, wherein the reports and/or alerts include a message that a worker needs attention regarding worker's performance (The content of the message is non-functional descriptive material, however, (Van Wagenen, -¶54, the speech, i.e., alert, may be an instruction to the user, a prompt for making an input, help information, a portion of the displayed text read to the user, and some information based on prior user input; Dorcas,¶85, reports providing feedback to the supervisor who can then communicate with employee ).
Concerning claim 11, Van Wagenen in view of Dorcas discloses the worker-management system according to claim 1, wherein the population of workers is a subset of all workers that performed work during the measurement period (Dorcas, ¶47, group of employees).
Concerning claim 12, Van Wagenenin view of Dorcas discloses the worker-management system according to claim 1, wherein the processor is further configured by software to:
record the travel-performance metrics computed for the worker during the measurement period in a database that is stored in a computer-readable memory (Van Wagenen, ¶63, user of telnet device is tracked, and Dorcas, ¶¶14-15, discloses tracking trips of goods through the warehouse by recording onset and completion times as well as starting points and endpoints, thus, the approximate paths goods (and the respective associated workers) take through the warehouse are knowable from examination of WMS records.  This method of creating a record 
Concerning claim 13, Van Wagenen discloses a method for assessing a worker's performance in a voice-enabled workflow, the method comprising the steps of:
receiving, at a host computer in a first facility, a voice dialog corresponding to a worker's voice-enabled workflow from a voice enabled mobile terminal in a second facility ((Van Wagenen, Fig. 1, Ele. 50, server host  which as a wireless connection to a plurality of mobile telnet clients equipped with headphones as described at ¶¶27-30 and 32, i.e., facilitating voice dialog as also described in the voice recognition application is hands free operation described at ¶59),
analyzing the voice dialog to obtain worker-travel time for each location-to-location movement performed by a worker during a measurement period, wherein the analyzing comprises isolating relevant portion in the voice dialog identified by a key word or phrase indicative of the location-to-location movement of the worker (Van Wagenen, ¶¶35-36, in addition the text to speech and speech to text component to analyze voice dialog in -¶32, the telnet client receives input e.g., voice commands and may parse the input data for each pick and further processes it by tagging it with date (time)/location data and other identifiers such as a type/category); 
repeating the steps of receiving and analyzing to obtain the worker-travel time for each other in a population of workers (see above);
Van Wagenen does not clearly disclose however Dorcas discloses creating a population-average-travel time for each location-to-location movement, wherein a population-average-travel time for a particular location-to-location movement is the average of all worker-travel time 
assessing a worker's performance by comparing the worker's travel-performance metric to the travel-performance metrics for other workers in the population of workers (Dorcas, ¶76, Having retrieved the labor standard data structure at the block 79, the system and method 10 compares each instance of employee performance of the task for which the labor standard is defined to develop a performance score). The motivation to combine the references is the same as provided above.
Concerning claim 16, Van Wagenen in view of Dorcas discloses the method according to claim 13, further comprises 
receiving, at the host computer in the first facility, plurality of voice dialogs corresponding to plurality of workers voice-enabled workflow (Van Wagenen, ¶28, i.e., wireless connection to a plurality of mobile telnet clients transmitting voice dialogs as in -e.g., ¶32);
assessing the worker's performance by comparing the worker's travel-performance metric to the travel-performance metrics for other workers in the population of workers (Van Wagenen, Fig. 4, i.e., ranking employees); and
combining the worker's travel-performance metric with other performance metrics to generate a new performance metric (Dorcas, ¶32, i.e., performance score created by weighted composite of the two earlier scores).
Concerning claim 18, Van Wagenen in view of Dorcas discloses the method according to claim 16, wherein the step of assessing the worker's performance comprises:

Concerning claim 19, Van Wagenen in view of Dorcas discloses the method according to claim 13, further comprising the steps of:
generating a graphical report comprising the results of the assessment; and transmitting the graphical report to a computing device, wherein the computing device comprises a display for displaying the graphical report (Dorcas, discloses e.g., Fig. 4, discussed at ¶¶81-82, report 100 with data ordered by column labeled “Rank”; ¶91, reports with refined views).
Concerning claim 20,  Van Wagenen in view of Dorcas discloses the method according to claim 13, further comprising the step of:
adjusting the work tasks assigned to a worker based on the assessment of the worker's performance (Dorcas, ¶86, provided to a supervisor for specific amendment of employee behavior). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al. discloses a system for tracking time using portable recorders and speech recognition
McCarthy discloses an in-store personal shopping system using voice-activated picking 
Ressler discloses a supervisor training terminal and monitor for voice-driven applications
Wellman discloses a fleet management system that measures and manages worker performance data
Wright discloses a system for assessing and tracking operational and functional performance of mobile workers via user terminals outside of the voice picking aspect

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624